Curia.

The certiorari to return diminution, need not" be .allowed by a judge. It was properly directed to the *courts below, and delivered to the clerk of the courts respectiyely, who may properly return it. But if he declines doing so, the motion to compel him to return, should, upon these writs, be made to the court below. Any rule to return, which we can make, must follow the writs; and *105be made upon the courts to which they are directed. We therefore, deny the motion for a rule against the clerk.
We also deny the motion for amended writs to the clerk; on the ground that they are properly directed to the courts.
As to the motion for a rule to join in error; the plaintiff may take a rule of 20 days from the day when the assignment of errors was served.
Rule accordingly.